Citation Nr: 1609813	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal regarding entitlement to service connection for foot fungus.

2.  The claim for service connection for depression was most recently denied in a June 2004 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

3.  The additional evidence received since the final June 2004 rating decision is cumulative and redundant of the evidence of record at the time of that decision, and does not raise a reasonable possibility of substantiating the previously denied service connection claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for the issue of entitlement to service connection for foot fungus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The June 2004 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

3.  No additional evidence presented since the June 2004 rating decision is new and material, and the claim for service connection for a psychiatric disability, to include depression, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a January 2016 written statement, the Veteran withdrew his appeal regarding the issue of service connection for foot fungus.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an August 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The letter informed the Veteran of the criteria for reopening a claim based on the submission of new and material evidence.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also informed of the criteria for reopening a claim based on new and material evidence by the VLJ during his January 2016 Board hearing.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records and VA medical records have been obtained.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO originally denied service connection for a nervous condition in a July 1969 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of that denial was that service medical records contained no diagnosis or treatment of, or reference to, a nervous condition or nervousness, with the exception of a history of nervousness reported on a March 1969 separation examination report.  

At the time of the July 1969 decision, the evidence included service treatment records reflecting that the Veteran, at the time of his examination for separation from service in March 1969, while denying any history of depression, excessive worry, frequent trouble sleeping, or nightmares, responded affirmatively when asked if he had any history of "nervous trouble of any sort."  The physician's summary regarding the Veteran's report simply stated "nervous-[no active disease]."  The evidence also included a May 1969 statement from the Veteran made in connection with his claim indicating that he was first treated for his nervous condition during service in August 1968.  

Following the July 1969 decision, VA medical records dated in May 2001 were received, which reflect treatment for a diagnosis of depression; they note that the Veteran had difficulty staying asleep throughout the night and felt tired during the day.  Also, in December 2003, the Veteran and his representative submitted correspondence claiming service connection for depression, which included a statement from the Veteran indicating that he was currently being treated for depression related to his period of service.  

The RO denied service connection for depression in a June 2004 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  Id.

The basis of the June 2004 denial was the RO's finding that there was no record of treatment for depression or other mental condition during or shortly after service, and that, although the RO in a February 2004 letter asked the Veteran to provide medical evidence that his asserted condition existed from military service to the present time, he did not respond.

Since the time of the June 2004 denial, VA has received further VA medical records establishing diagnoses of and treatment for depression.  The Veteran has also submitted additional statements, including in July 2008, January 2009, March 2010, and April 2013, and provided testimony during his January 2016 Board hearing, in which he has related his current depression to his period of service.  However, such medical records simply reestablish the already established fact of the Veteran's diagnosis and treatment for depression, and such contentions from Veteran are essentially the same as those made prior to the June 2004 rating decision.  Thus, this evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial of the Veteran's service-connection claim, does not raise a reasonable possibility of substantiating it, and is not new and material.

The Veteran has submitted no new evidence, such as medical evidence or other objective evidence linking any current depression or other psychiatric disability to his service; in this regard, during the January 2016 Board hearing, the VLJ informed the Veteran that his claim had been denied by the RO due to an absence of new evidence, such as medical evidence, linking a current psychiatric disability to the Veteran's period of service, and informed the Veteran that the record would be left open for 60 days in order for the Veteran to obtain such evidence.  However, the 60 days have past, and no such evidence has been received since that time.  

Thus, even assuming the credibility of any newly submitted evidence, and even considering the low threshold for reopening a previously denied claim, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for a psychiatric disability, to include depression.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

The appeal as to the issue of entitlement to service connection for foot fungus is dismissed.

New and material evidence having not been submitted, the claim for entitlement to service connection for a psychiatric disability, to include depression, is not reopened and remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


